UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 17-1042


WILLIAM L. BYARD, JR., as Personal Representative and surviving son of the
Estate of William Lee Byard; CARRIE L. BYARD, surviving daughter of William
Lee Byard; ROBERT L. BYARD, surviving son of William Lee Byard,

             Plaintiffs - Appellants,

             v.

HONEYWELL INTERNATIONAL, INC.,

             Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:16-cv-00755-ELH)


Submitted: June 27, 2017                                          Decided: July 6, 2017


Before GREGORY, Chief Judge, and DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary J. Ignatowski, Jeffrey J. Utermohle, Patrick A. Ciociola, LAW OFFICES OF
PETER G. ANGELOS, P.C., Baltimore, Maryland, for Appellants. Michael D. Daneker,
Eric A. Rey, ARNOLD & PORTER KAYE SCHOLER LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William L. Byard, Jr., Carrie L. Byard, and Robert L. Byard appeal the district

court’s order dismissing the complaint based on this court’s recent decision in

Leichling v. Honeywell Int’l, Inc., 842 F.3d 848 (4th Cir. 2016). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Byard v. Honeywell Int’l, Inc., No. 1:16-cv-00755-ELH (D. Md. Dec. 13,

2016). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                           2